Citation Nr: 1619647	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-16 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of left ankle avulsion fractures.

2.  Entitlement to an initial compensable rating for residuals of right ankle avulsion fractures.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 40 percent for residuals of shrapnel wound injury to the left posterior thigh, muscle group XIII, with varicose veins.

5.  Entitlement to a compensable rating for left thigh paresthesias due to shell fragment wound.

6.  Entitlement to a rating in excess of 10 percent for left thigh scar.

7.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right hand.

8.  Entitlement to a rating in excess of 10 percent for right hand scar.

9.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for left ankle arthritis.

13.  Entitlement to service connection for right ankle arthritis.

14.  Entitlement to service connection for a back disability.

15.  Entitlement to service connection for a right shoulder disability.

16.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S. R.



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to February 1970, and is a recipient of the Combat Infantry Badge and Purple Heart.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In October 2015, the Veteran provided testimony at a videoconference hearing.  A transcript of the hearing is of record.

The issues  of entitlement to initial compensable ratings for left and right ankle avulsion fractures, entitlement to an initial rating in excess of 50 percent for PTSD, entitlement to a rating in excess of 40 percent for residuals of shrapnel wound injury to left posterior thigh, entitlement to a compensable rating for left thigh paresthesias due to shell fragment wound, entitlement to a rating in excess of 10 percent for degenerative arthritis of the right hand and entitlement to service connection for sleep apnea, bilateral hearing loss, left and right ankle arthritis, back disability,  right shoulder disability and for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In October 2015, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claims for entitlement to a compensable rating for left thigh paresthesias due to shell fragment wound and entitlement to a rating in excess of 10 percent for right hand scar.

2.  Resolving all doubt in favor of the Veteran, tinnitus had its onset during active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to an initial compensable rating for left thigh paresthesias due to shell fragment wound, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to a rating in excess of 10 percent for right had scar, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the pendency of the appeal, the Veteran elected to withdraw the issues of entitlement to a compensable rating for left thigh paresthesias due to shell fragment wound and entitlement to a rating in excess of 10 percent for right hand scar, from appellate consideration during the October 2015 Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

Service Connection for Tinnitus

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As noted above, the Veteran is a recipient of the Combat Infantry Badge and Purple Heart.  Therefore, the Veteran's combat-related noise exposure is conceded.  

At a May 2010 VA audiological examination, the Veteran denied having tinnitus.  However, the Veteran subsequently clarified that when he was asked if he experienced ringing of the ears at the VA examination, he answered no because what he felt he had was buzzing not ringing.  He indicated that he has had constant buzzing of the ears for years and only later did he find out that such buzzing was tinnitus.  See March 2013 statement and October 2015 hearing transcript.         

The Veteran is considered competent to provide evidence regarding symptoms he has experienced, such as buzzing in the ears for many years.  His statements as to noise exposure are consistent with the circumstances of his service and the Board finds such statements credible.  The Board further notes that certain conditions, such as organic disease of the nervous system (to include tinnitus) are chronic diseases under 38 C.F.R. § 3.309(a).  Pursuant to Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013), service connection solely on the basis of evidence of continuity of symptomatology is permissible for chronic diseases.  Thus, even in the absence of a favorable nexus opinion, an award of service connection for tinnitus is appropriate here. 

In sum, the evidence is at least in equipoise and Veteran is entitled to the benefit of the doubt and the grant of service connection.  38 U.S.C.A. § 5108(b).


ORDER

The appeal for entitlement to a compensable rating for left thigh paresthesias is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for right hand scar is dismissed.

Service connection for tinnitus is granted.


REMAND

The Board finds that the Veteran's remaining claims for increased ratings and service connection, warrant further development.

Increased Rating Claims

During the October 2015 Board hearing, the Veteran essentially testified that each of his service-connected disabilities (left and right ankle avulsion fractures, shrapnel wound injury to the left posterior thigh, left thigh paresthesias due to shell fragment wound, degenerative arthritis of the right hand and PTSD) has increased in severity since the most recent VA examinations conducted in May 2012 and March 2013.  In light of the allegations of worsening symptoms, contemporaneous examinations to assess each disability are necessary.  

Sleep Apnea Claim

The Veteran contends that his sleep apnea is secondary to his service-connected PTSD.  

At the time of a VA examination in May 2010, the examiner was unable to confirm a diagnosis of sleep apnea.  Nevertheless, the examiner opined that sleep apnea does not cause or aggravate PTSD.  

Thereafter, a November 2014 VA treatment record reflects that the Veteran is diagnosed as having obstructive sleep apnea and was using a CPAP machine.  The physician noted having a discussion with the Veteran about the use of the CPAP and PTSD and how they interact.  The physician opined that while the Veteran had other risk factors such as obesity and remote history of alcoholism, "it is extremely likely that his PTSD plays a major role interacting with his OSA."  

In light of the evidence presented above, the Board finds that further VA opinion is warranted.  

Bilateral Hearing Loss Claim

The Veteran has a current diagnosis of bilateral sensorineural hearing loss. As noted above, his in-service noise exposure due to combat is conceded. 

On VA audiological examination in May 2010, a VA examiner provided a negative nexus opinion, however, the Board finds that this opinion is inadequate.  Notably, the examiner cited the lack of evidence demonstrating hearing loss at service discharge as the basis of the negative opinion.  In this respect, the Board notes that the mere fact that hearing loss was not demonstrated during active duty is not fatal to the Veteran's claim.  Service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. §§ 3.303(d), 3.385 (2015).

The Board finds that further clarification from a VA examiner is warranted.

Other Service Connection Claims

The Veteran originally contended that right and left ankle arthritis, a back disability, right shoulder disability and a left knee disability were all a result of jumping out of helicopters during service as a paratrooper.    

The Veteran has current diagnoses of arthritis of the right left ankles, mild degenerative arthritis of the lumbar spine, mild degenerative arthritis of the left knee and right shoulder impingement.

On VA examination in May 2012, the examiner determined that Veteran's left knee and lumbar spine disabilities were not due to jumping out of helicopters as there would be more severe degenerative changes if there was an injury to the back or knee. 

On VA examination in July 2012, the examiner determined that the Veteran's avulsion fractures of the left and right ankles (for which he is service-connected) were a result of the hard landings from jumping out of helicopters.  However, the examiner felt that the mild degenerative changes of the ankles were a result of the aging process.

The Veteran testified at the October 2015 Board hearing that he believed that his joint issues were not only due to jumping out of helicopters but also due to carrying heavy packs/gear for long distances and prolonged periods of time during service.  He contends that carry such heavy loads have eventually led to his current joint issues of the ankles, left knee, right shoulder and lumbar spine.  The VA examinations of record do not fully address the Veteran's contentions.  Therefore, the Board finds that further VA examination and opinions are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to be examined by appropriate specialists to assess the current severity of his service-connected left and right ankle avulsion fractures, shrapnel wound injury to the left posterior thigh, left thigh paresthiasis due to shell fragment wound, degenerative arthritis of the right hand and PTSD.  The record must be review by the examiners in conjunction with the examinations, and any studies indicated should be completed. The examiners should report all signs and symptoms necessary for rating each disability under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The AOJ should schedule the Veteran for a VA examination with an appropriate VA specialist to determine the current nature and likely etiology of the Veteran's sleep apnea.

The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by any of his service-connected disabilities or was aggravated by any of his service-connected conditions, to specifically include PTSD.

An opinion as to both causation and aggravation must be rendered.

Note: The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Note: For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The AOJ shall forward the claims file to an appropriate VA examiner to ascertain the presence, nature and likely etiology of bilateral hearing loss.  The Veteran may also be scheduled for another VA audiology examination if this is deemed necessary. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's combat-related noise exposure is conceded.  The examiner should state whether it is at least as likely as not that the Veteran's bilateral hearing loss is causally or etiologically related to his military service, including noise exposure. 

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

4.  The Veteran should also be afforded an appropriate VA examination to clarify the nature and etiology of his claimed right and left ankle arthritis, back disability, right shoulder disability and left knee disability.  Prior to conducting the examination, the claims file must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the record, the examiner must provide an opinion as to whether it is at least as likely as not that any diagnosed right and left ankle arthritis, back disability, right shoulder disability and left knee disability is causally related to any incident during service, to include repeated jumps from helicopters as a paratrooper and/or a result of carrying heavy backpacks/gear for prolonged periods of time. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


